Citation Nr: 0512528	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  04-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

2.	Entitlement to an increased rating for chronic lumbosacral 
strain, with degenerative disc disease, currently evaluated 
as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 1980 
and from November 1990 to December 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 60 percent evaluation for the 
veteran's low back disorder.  Appeal is also taken from a 
June 2003 rating decision of the RO that confirmed and 
continued the 10 percent rating for the veteran's 
hypertension.  

In addition to the issues enumerated, the issues of an 
increased evaluation for post-traumatic stress disorder 
(PTSD) and a total rating by reason of individual 
unemployability due to service connected disabilities were 
appealed.  By rating decision dated in July 2004, a 100 
percent rating for PTSD was assigned.  This renders the claim 
for a total rating based on individual unemployability moot.  

The issue of increased evaluation for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On examination, the veteran's blood pressure readings were 
148/85, while sitting; 117/74, while lying; and 126/91, while 
standing.  The veteran is on medication for his hypertension.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in March 2003 and in September 
2003 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) 
(2003); Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
claim was re-adjudicated in a statement of the case furnished 
in December 2003.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The veteran is claiming an increased evaluation for his 
service-connected hypertension.  Service connection was first 
established in a January 1992 rating decision that 
established the current 10 percent rating.  

VA outpatient treatment records, dated from November 2002 to 
May 2003, have been received.  These include blood pressure 
readings dated in February 2003.  On February 10th the 
readings were 117/92-102 and 119/85.  On February 11th the 
readings were reported to be 103/72-82, 121/92-97, 127/99-97, 
140/100-120, and 100/76-71.  On February 12th the readings 
were 124/85-103, 91/65-73, and 117/72-80.  On February 13th 
the readings were 115/92-97, 102/76-95, and 96/72-80.  

An examination was conducted by VA in April 2003.  At that 
time, the veteran gave a history of hypertension for which he 
had been placed on medication.  He stated that his blood 
pressure went up and down, and increased due to pain.  On 
examination, the veteran's blood pressure readings were 
148/85, while sitting; 117/74, while lying; and 126/91, while 
standing.  On cardiovascular evaluation, heart sounds were 
regular, without murmurs, rubs or gallops.  There was no 
jugular vein distention and no carotid or abdominal bruits 
noted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101.

Review of the record shows that the veteran's diastolic blood 
pressure readings are predominately less than 100 and 
systolic pressure readings are less than 160.  The veteran is 
taking medication for his hypertension, which is sufficient 
for the 10 percent evaluation, but the criteria for a 20 
percent rating, diastolic readings predominantly 110 or more 
or systolic readings predominantly 200 or more, are not 
approached.  Under these circumstances, a rating in excess of 
10 percent is not warranted.  


ORDER

A rating for hypertension in excess of 10 percent is denied.  




REMAND

The veteran is also seeking an increased evaluation for his 
service-connected low back disorder.  It is noted that the 
regulatory criteria for evaluation of spinal conditions were 
revised in September 2002 and September 2003.  While the 
veteran has been provided the former criteria, the newest 
revisions have not been provided for him.  As these may have 
a bearing on his appeal, this issue must be remanded to 
insure due process.  

As such, the issue is remanded for the following:

The RO should readjudicate the issue of an 
increased rating for a low back disorder.  If 
it is determined that, in order to properly 
evaluate the newest criteria for evaluation 
of the veteran's disorder, an orthopedic 
evaluation becomes necessary, one should be 
accomplished.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
including the applicable rating criteria that 
became effective in September 2003.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


